 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustom Masonry of Topeka, Inc. and BricklayersLocal Union No. 3, affiliated with Bricklayers,Masons & Plasterers International Union ofAmerica. Case 17-CA- 1151925 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 December 1983 Administrative LawJudge Steven M. Charno issued the attached deci-sion. The General Counsel filed exceptions.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings, and conclusionsand to adopt the recommended Order as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Custom Masonry of Topeka, Inc.,Topeka, Kansas, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a) Promptly provide the above-named labororganization with the information requested in itsletters of 22 February and 4 March 1983."2. Substitute the attached notice for that of theadministrative law judge.I We adopt pro forma in the absence of exceptions the judge's findingsthat the Respondent violated Sec. 8(aX5) and (1) of the Act by failing tofurnish the Union certain requested information. Only the General Coun-sel has filed exceptions, which are limited to the judge's inadvertent fail-ure to provide an affirmative remedy for the violation found. In the ab-sence of exceptions to the judge's substantive findings, we shall modifythe judge's recommended Order accordingly.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to supply information re-quested by the Bricklayers Local Union No. 3, af-filiated with Bricklayers, Masons & PlasterersInternational Union of America, when such infor-mation is necessary to the Union's performance of269 NLRB No. 95its function as your exclusive collective-bargainingrepresentative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL promptly provide the above-namedlabor organization with the information requestedin its letters of 22 February and 4 March 1983.CUSTOM MASONRY OF TOPEKA, INC.DECISIONSTEVEN M. CHARNO, Administrative Law Judge. Inresponse to a charge filed March 11, 1983, a complaintissued on April 27, 1983, alleging that Custom Masonryof Topeka, Inc. (the Respondent) had violated Section8(a)(1) and (5) of the National Labor Relations Act byrefusing to supply information to the Bricklayers LocalUnion No. 3, affiliated with Bricklayers, Masons & Plas-terers International Union of America (the Union). TheRespondent's answer denied the commission of anyunfair labor practice.'The hearing was held before me in Kansas City,Kansas, on July 7, 1983.2 At the close of the hearing, theparties were ordered to file briefs on or before August11, 1983. The General Counsel did so, but the Respond-ent did not file a brief until August 30, 1983. After theGeneral Counsel filed a motion to strike the Respond-ent's brief as untimely, counsel for the Respondent sub-mitted a motion on September 29, 1983, stating that hisclient had instructed him not to file a brief for financialreasons and that he sought permission to submit a latefiled brief pro bono. The General Counsel opposed themotion. No prejudice to the General Counsel being ap-parent, I conclude that the interests of justice requirethat the Respondent's motion be granted and its brief bereceived.FINDINGS OF FACTI. JURISDICTIONThe Respondent is a Kansas corporation with officesin Topeka which is engaged as a masonry contractor inthe building and construction industry. During the yearending December 31, 1982, the Respondent, in thecourse and conduct of its operations within Kansas, pro-vided goods and services valued in excess of $50,000 forPhil Morse Homes, Inc., Joe Pashman Construction, andR.A. Fulmer. All three firms had offices in Topeka andengaged in the construction and retail sale of family resi-dences and related housing units. During the year endingDecember 31, 1982, these three firms, in the course andconduct of their respective operations, each derivedgross revenues in excess of $500,000 and purchasedWhile the Respondent asserted in its answer that it did not do suffi-cient business to fall within the Act's jurisdictional standards, it aban-doned this affirmative defense at the hearing.2 Certain errors in the transcript are hereby noted and corrected.532 CUSTOM MASONRY OF TOPEKAgoods and services valued in excess of $5000 fromsources outside Kansas. It was jointly stipulated, and Ifind, that the Respondent is an employer engaged incommerce within the meaning of the Act.The Union was jointly stipulated to be, and I find is, alabor organization within the meaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Stipulations3The following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All bricklayer employees of the Respondent, exceptproject engineers, clerical employees, guards,watchmen, timekeepers, superintendents and assist-ant superintendents.Since March 23, 1981, the Union has been the designatedexclusive collective-bargaining representative of theabove-described unit and has been recognized as such bythe Respondent. By virtue of Section 9(a) of the Act, theRespondent has been the exclusive representative of theunit for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment since March23, 1981.By letter dated February 22, 1983, the Union asked theRespondent to furnish the following information:Copies of all payroll records showing the name andaddress of every employee employed by CustomMasonry, Inc. since its inception; the total numberof hours worked by each employee on each projectfor Custom Masonry, Inc.; the hourly wage paid toeach such employee; the total wages paid to eachemployee per week and per day; the total amountof fringes per day and per week paid for each em-ployee on each such project; any other documentsor computer printouts which will show the termsand conditions of employment actually afforded tothe employees of Custom Masonry, Inc. covered byits collective bargaining agreement with BricklayersLocal Union No. 3.By letter of March 4, 1983, the Union requested the fol-lowing additional information:...the names and addresses of all companies inwhich you have any interest, or for whom you havebeen employed in the past six (6) months.... thename and address and of any bricklaying or mason-ry company in which you or any member of yourfamily has any ownership interest whatsoever.Since March 11, 1983, the Respondent has failed and re-fused to furnish the information requested in either letter.s All of the findings in this section are based on joint stipulations bythe parties.B. Testimony and ExhibitsIn response to a telephone request from Elmer Rogers,the Union's business manager, the Respondent's presi-dent, Matthew Devlin, visited the Union's offices aboutMarch 23, 1981. At that time, Devlin admittedly signedthe signature page of a collective-bargaining agreementbetween the Union and the Associated General Contrac-tors of Northeast Kansas, Inc. (AGC). That agreementby its terms was effective from April 4, 1978, throughMarch 31, 1981.Again in response to a telephone request from Rogers,Devlin went to the Union's offices about July 27, 1981.Rogers told Devlin that the latter must sign a documentwhich was the signature page of a new collective-bar-gaining agreement between the AGC and the Union.This agreement was effective by its terms from April 20,1981, through March 31, 1984. Devlin admittedly signedat least one such signature page on this occasion,4but hewas not shown or given a copy of the agreement.6It is undisputed that during 1981 and 1982 the Re-spondent paid the scale of wages and remitted to theKansas Construction Trades Fringe Benefit Funds allamounts required by the successive collective-bargainingagreements. When an addendum was executed by theAGC and the Union on March 26, 1982, the Respondentincreased its fringe benefit remittances as required by theaddendum. Devlin testified credibly that he was in-formed by telephone calls from the Union of theamounts he was required to pay. At the end of 1982, theRespondent ceased paying the scale of wages andmaking the fringe benefit remittances required by thecollective-bargaining agreement then in effect. TheUnion become aware of this and, on February 4, 1983,filed unfair labor practice charges alleging that the Re-spondent had unilaterally abrogated the collective-bar-gaining agreement and had discriminatorily dischargedcertain employees. These charges were withdrawn dueto the reluctance of the Respondent's employees to par-ticipate in the subsequent investigation. Thereafter, the4 Devlin admitted that his signature appears on the signature pagewhich was received in evidence as J. Exh. 5. The Respondent makesmuch on brief of the fact that Devlin denied his signature on a compara-ble signature page, G.C. Exh. 3. Given Devlin's admission that he signedone signature page, any determination of whether he signed a secondsuch page is immaterial and unnecessary.s Devlin testified that he was not given a copy of the agreement be-tween the AGC and the Union in either March or July. While Rogersdenied this, his testimony of what occurred on these occasions was re-plete with inconsistencies and retractions. On direct examination, Rogersgave detailed and almost identical descriptions of what took place at eachmeeting. On cross-examination, Rogers admitted that he was not sure ofanything which had occurred at those meetings except that Devlin hadsigned the signature page of a collective-bargaining agreement on eachoccasion. For the foregoing reasons and based on my observation of thedemeanor of both witnesses while they testified, I credit Devlin overRogers on this point. I do not, however, credit Devlin's testimony thathe had no idea what he was signing in either March or July. Devlin justi-fied his purported lack of knowledge by explaining that the signaturepage he signed belonged to a contract which was still "under negotiationat that time." While this justification may have relevance with respect tothe July incident, it cannot have been true with respect to the Marchmeeting since the contract involved at that time had been in effect since1978.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion made the two requests for information describedabove.C. DiscussionThe Respondent argues that, while it may have had acollective-bargaining relationship with the Union at thetime the latter requested information, no collective-bar-gaining agreement between the Respondent and theUnion existed at that time. Based on this premise, the Re-spondent further argues that it could not be under a legalobligation to provide the Union with information neces-sary to administer a nonexistent agreement. The GeneralCounsel demurs. The question of whether a collective-bargaining agreement exists is one of fact. UniversalCamera Corp. v. NLRB, 340 U.S. 474 (1951); Shawn'sLaunch Service, 261 NLRB 836 (1982). Here, the Re-spondent's president visited the Union's offices on twooccasions and executed the signature pages of two suc-cessive collective-bargaining agreements. I conclude thathis failure to demand or receive copies of those agree-ments does not demonstrate the absence of an intentionto enter binding contracts as argued by the Respondent,but rather that Devlin's conduct evidenced an intentionto be bound by any terms and conditions which wouldallow the Respondent to continue to do business. Thisconclusion is supported by the fact that the Respondentcomplied with the terms of the second collective-bar-gaining agreement which Devlin signed for a period ofalmost 18 months. I therefore find that a collective-bar-gaining agreement was in effect between the Respondentand the Union at all times relevant herein.Since I have found that a contractual relationship ex-isted between the Respondent and the Union, the onlyother question to be answered is whether the informationsought by the Union was necessary for and relevant tothe performance of its function as the exclusive bargain-ing representative for certain of the Respondent's em-ployees. While the Respondent refused to so stipulate,this question was not addressed by the Respondent'sbrief. The wage and related information concerning theRespondent's employees which the Union requested onFebruary 22 is presumptively relevant since it concernsthe core of the employer-employee relationship, and ashowing of its precise relevance is unnecessary in the ab-sence of a rebuttal of this presumption by Respondent.See, e.g., M. E. Carter & Co., 223 NLRB 506, 512 (1976);Cowles Communications, 172 NLRB 1909 (1968). Even inthe absence of such a presumption, I would infer that therequested information was relevant to and necessary foradministration of the collective-bargaining agreementthen in effect between the Respondent and the Unionfrom the nature of the information sought and the factthat it was requested after the Respondent concededlyceased to comply with the agreement and immediatelyafter the Union charged the Respondent with unilaterallyabrogating the agreement. The information requested inthe Union's March 4 letter is relevant under the "discov-ery-type" standard applicable to requests for informationconcerning matters other than wages and related infor-mation. See NLRB v. Acme Industrial Co., 385 U.S. 432,437-438 (1967); Associated General Contractors of Califor-nia, 242 NLRB 891, 894 (1979), enfd. 633 F.2d 766 (9thCir. 1980).Accordingly, I find that the Respondent's refusals toprovide the information requested by the Union on Feb-ruary 22 and March 4, 1983, constitute refusals to bar-gain collectively and in good faith with the representa-tive of its employees in violation of Section 8(a)(l) and(5) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All bricklayer employees of the Respondent, exceptproject engineers, clerical employees, guards, watchmen,timekeepers, superintendents and assistant superintend-ents, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. At all times relevant herein, the Union has been theexclusive representative of the employees in said unit forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5. By refusing to supply information requested by theUnion which was necessary for and relevant to theUnion's performance of its function as the exclusive col-lective-bargaining representative of the employees in saidunit, the Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record in this case, I issue the followingrecommended 6ORDERThe Respondent, Custom Masonry of Topeka, Inc.,Topeka, Kansas, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to provide information requested by theUnion necessary for and relevant to the Union's perform-ance of its function as the exclusive collective-bargainingrepresentative of the Respondent's bargaining unit em-ployees.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to engage in or refrain from engaging in anyor all of the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.534 CUSTOM MASONRY OF TOPEKA(a) Post at its Topeka, Kansas offices copies of the at-tached notice marked "Appendix."7Copies of the notice,on forms provided by the Regional Director for Region17, after being signed by the Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall beI If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."taken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that:1. The General Counsel's "Motion to Strike Respond-ent's Brief to the Administrative Law Judge" of Septem-ber 2, 1983, be and it is hereby denied.2. The Respondent's motion of September 29, 1983 beand it is hereby granted.3. The cross-motions of the General Counsel and theRespondent for summary disposition be and they arehereby denied.535